DETAILED ACTION
Applicant's election without traverse of Claims 37-42 by Mr. Richard J. Botos dated 5/26/21 is acknowledged.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elghazzawi (US Patent 5,365,933).
Regarding Claim 37, Elghazzawi discloses a method for determining native cardiac performance of a heart, the method comprising:
positioning a mechanical circulatory support device (see intra-aortic balloon pump) within a patient’s vasculature and operating the device at a first output level (see deflated; Fig. 1) during a first heartbeat (see unassisted), the device being operable to 
detecting a hemodynamic parameter during the first heartbeat (see A1’; Fig. 2A); operating the device so it outputs a second output level (see inflated; Fig. 1) during a second heartbeat (see assisted); detecting the hemodynamic parameter during the second heartbeat (see A1; Fig. 2A); comparing the hemodynamic parameter during the first heartbeat to the hemodynamic parameter during the second heartbeat to calculate a change in the hemodynamic parameter between the first heartbeat and the second heartbeat (see steps 54 and 56; Fig. 6; col. 4, lines 52-56).
Regarding Claim 38, Elghazzawi discloses further comprising computing, based on the change in the hemodynamic parameter between the first heartbeat and the second heartbeat, a metric indicative of native cardiac performance of the heart (see 60; Fig. 6).
Regarding Claim 39, Elghazzawi discloses wherein the mechanical circulatory support device comprises an intracardiac blood pump having a cannula that is configured to extend within the left ventricle of a heart (see col. 1, lines 14-16).
Regarding Claim 40, Elghazzawi discloses wherein the hemodynamic parameter is aortic pressure, and wherein the mechanical circulatory support device comprises a pressure sensor configured to detect aortic pressure (see col. 3, lines 30-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elghazzawi (US Patent 5,365,933) in view of Edelman et al. (PG Pub. 2018/0078159).
Regarding Claim 41, Elghazzawi does not explicitly disclose calculating vascular compliance and resistance. Edelman discloses a similar IABP system calculating, based on the change in the hemodynamic parameter between the first heartbeat and the second heartbeat, vascular compliance and vascular resistance of the heart; and calculating native cardiac output of the heart (see par. 143-144). It would have been obvious to one of ordinary skill in the art at the time of the invention to calculate contractility and cardiac output in a beat-to-beat manner because Edelman teaches it is valuable for monitoring the progression of the patient either towards heart failure or towards recover, thus allowing clinicians to adjust the required therapy accordingly (see par. 143).
Regarding Claim 42, Elghazzawi discloses comparing the monitored hemodynamic parameter during a first diastolic period of the first heartbeat to the monitored hemodynamic parameter during a second diastolic period of the second heartbeat to calculate a change in the hemodynamic parameter between the first diastolic period and the second diastolic period (see col. 7, lines 12-22); Edelman discloses determining, based on the change in the hemodynamic parameter between the first diastolic period and the second diastolic period, resistance and compliance of the aorta (see par. 28); and
determining cardiac output based on a non-linear transfer function relating cardiac output to aortic resistance and compliance (see par. 87). It would have been obvious to one of ordinary skill in the art at the time of the invention to calculate contractility and cardiac output in a beat-to-beat manner because Edelman teaches it is valuable for monitoring the progression of the patient either towards heart failure or towards recover, thus allowing clinicians to adjust the required therapy accordingly (see par. 143).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gohean et al. (PG Pub. 2010/0268333) discloses variable pump output based on how it corresponds to a heartbeat (see par. 49 and 267).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATASHA PATEL/Examiner, Art Unit 3792           

/Amanda K Hulbert/Primary Examiner, Art Unit 3792